FILE COPY



        RE:   Case    No.   14-1079                      DATE:    5/22/2015
        COA #: 12-14-00320-CV'               TC#:    XXX-XX-XXXX
STYLE: ELLIOTT       WILLIAMS
   v.   TEXAS   DEPARTMENT      OF    CRIMINAL      JUSTICE


     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                              MS.    CATHY   S.   LUSK
                              CLERK, TWELFTH COURT OF APPEALS
                              1517 WEST FRONT, SUITE 3
                              TYLER, TX  75702